Name: Council Regulation (EEC) No 742/93 of 17 March 1993 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: plant product;  Europe;  prices
 Date Published: nan

 Avis juridique important|31993R0742Council Regulation (EEC) No 742/93 of 17 March 1993 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Portugal and the other Member States Official Journal L 077 , 31/03/1993 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 48 P. 0264 Swedish special edition: Chapter 3 Volume 48 P. 0264 COUNCIL REGULATION (EEC) No 742/93 of 17 March 1993 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Portugal and the other Member StatesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the achievement of the internal market makes it desirable to remove all barriers to trade, not only between the Member States of the Community as constituted on 31 December 1985 but also, as far as possible, between those Member States and the new Member States; Whereas the compensation mechanisms for fruit and vegetables instituted by Article 318 (1) of the Act of Accession, application and monitoring of which would, moreover, be very difficult once the Community no longer has internal frontiers, should therefore be discontinued; Whereas experience shows that no effective use has been made of the measures to protect the Portuguese market provided for by Article 318 (2) of the Act of Accession; Whereas the applicability of the above measures should therefore be terminated and, for reasons of clarity, Council Regulation (EEC) No 3648/90 of 11 December 1990 laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating in Portugal (2) and Council Regulation (EEC) No 3649/90 of 11 December 1990 laying down general rules for the mechanism for the protection of the Portuguese market in fruit and vegetables provided for in Article 318 (2) of the Act of Accession of Spain and Portugal (3) should therefore be repealed; Whereas the full integration of the Portuguese market into the Community market which will thus be brought about makes it appropriate to apply to Portugal the common level of institutional prices, HAS ADOPTED THIS REGULATION: Article 1 The mechanism instituted by Article 318 (1) of the Act of Accession and the provisions of Article 318 (2) shall no longer be applicable. Article 2 Regulations (EEC) No 3648/90 and (EEC) No 3649/90 are hereby repealed. Article 3 The common basic and buying-in prices shall be applicable in Portugal in the fruit and vegetables sector. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993. For the Council The President B. WESTH (1) OJ No C 21, 25. 1. 1993. (2) OJ No L 362, 27. 12. 1990, p. 16. (3) OJ No L 362, 27. 12. 1990, p. 19.